Mr. Justice Waterman delivered the opinion of the Court. This is an appeal from a judgment rendered in an action upon an appeal bond given on an appeal from a judgment rendered in a forcible detainer suit. The appeal taken from the judgment in a forcible detainer proceeding was dismissed. The defense made to the action upon the appeal bond, was that the premises, for the possession of which the judgment in the forcible detainer suit was rendered, were rented by the plaintiff in that suit for an immoral purpose. Such a defense might be a good one in an action to recover rent for premises so leased, but is no defense to a proceeding in forcible detainer, which is rather in disaffirmance. of any intention to devote the premises to improper purposes. The defense, in effect, ivas that the premises having been leased for a house of prostitution, such use may continue, and the owner can not regain his property, notwithstanding the tenant may refuse to pay rent and the landlord may desire to put his property to a laudable and proper use. Ho errors have been assigned upon or filed with the record in this cause, and for that as well as the reasons above given, the judgment of the Circuit Court is affirmed.